Name: Commission Regulation (EEC) No 544/82 of 8 March 1982 opening a new invitation to tender for the mobilization of milled long grain rice to the League of Red Cross Societies as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 3 . 82 Official Journal of the European Communities No L 66/7 COMMISSION REGULATION (EEC) No 544/82 of 8 March 1982 opening a new invitation to tender for the mobilization of milled long grain rice to the League of Red Cross Societies as food aid various consignments of cereals and/or rice as food aid (*) was not carried out ; whereas a new invitation to tender should therefore be opened ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (*), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (2), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 696 tonnes of cereals for the League of Red Cross Societies under its food-aid programme for 1981 ; Whereas the invitation to tender opened in the Community under Commission Regulation (EEC) No 2784/81 of 21 September 1981 regarding the supply of HAS ADOPTED THIS REGULATION . Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 8 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (A OJ No L 281 , 1 . 11 . 1975, p. 89 . 0 OJ No 106, 30. 10 . 1962, p. 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 271 , 26. 9 . 1981 , p. 9 . (Ã  OJ No L 192, 26. 7 . 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27. No L 66/8 Official Journal of the European Communities 10 . 3 . 82 ANNEX I 1 . Programme : 1981 2. Recipient : League of Red Cross Societies 3 . Place or country of destination : Senegal 4. Product to be mobilized : milled long grain rice 5 . Total quantity : 100 tonnes (290 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , Milano (telex 26032) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 -5 % maximum  stained grains : 1 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10. Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 1 5 cm followed by (letters at least 5 cm high) : 'RIZ BLANCHI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBU ­ TION GRATUITE AU SÃ NÃ GAL / DAKAR' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Dakar 14. Procedure to be applied to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 March 1982 16 . Shipment period : 15 to 30 April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. 10. 3 . 82 Official Journal of the European Communities No L 66/9 ANNEX II 1 . Programme : 1981 2. Recipient : League of Red Cross Societies 3 . Place or country of destination : Islamic Republic of Mauritania 4. Product to be mobilized : milled long grain rice 5. Total quantity : 140 tonnes (406 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , Milano (telex 26032) 8 . Method of mobilizing die product : Community market 9 . Characteristics of the goods :  nee of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 -5 % maximum  stained grains : 1 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10. Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  marking of the bags :  On the sacks shall be printed a red crescent 15 cm high with the point facing to the left as well as the following (letters at least 5 cm high) : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE EN MAURITANIE / NOUAKCHOTT 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Nouakchott 14. Procedure to be applied to determine supply costs : tendering 15. Deadline for die submission of tenders : 12 noon on 22 March 1982 16. Shipment period : 15 to 30 April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\